PER CURIAM.
It does not appear that the plaintiff was the procuring cause of the sale to Fursey. The fact that he overheard plaintiff telling a third person that the property had been sold to one Murphy at a certain sum, and. after the sale to Murphy had fallen through, bought it himself, is not sufficient evidence to show that plaintiff was the procuring cause, especially in view of the further fact that he was well acquainted with the defendants, and had previously learned from them that the property was for sale. Goldsmith v. Cook (Com. Pl. N. Y.) 14 N. Y. Supp. 878. The answer sets up a good general denial, Griffin v. Railroad Co., 101 N. Y. 348, 4 N. E. 740. Judgment affirmed, with costs.